Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20                PageID.1728      Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


  LAURA M. SCOTT,

         Plaintiff,
                                                         Case No. 19-12676
  v.
                                                         Hon. Marianne O. Battani
  NANDAN PATEL, et al.,

         Defendants.

  _____________________________________/


              ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
        ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

  I.     INTRODUCTION

         Before the Court are objections filed by Plaintiff Laura M. Scott (Dkt. 87) to a

  January 9, 2020 Report and Recommendation (“R & R”) issued by Magistrate Judge

  Michael J. Hluchaniuk (Dkt. 86). In the R & R, the Magistrate Judge recommends that

  the Court (i) grant in part the motions to dismiss brought by the various defendants

  named in Plaintiff’s complaint, (ii) grant a motion brought by Defendant Kathleen Angerer

  to set aside a default entered against her, (iii) deny Plaintiff’s motion for entry of a default

  judgment against Defendant Angerer, (iv) deny Plaintiff’s motions seeking awards of

  injunctive relief, (v) dismiss the federal claims asserted by Plaintiff for lack of subject

  matter jurisdiction, (vi) decline to exercise supplemental jurisdiction over Plaintiff’s state-

  law claims, and (vii) deny as moot the remaining motions brought by Plaintiff.
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20               PageID.1729      Page 2 of 17



         Plaintiff, who is proceeding without counsel, has put forward 35 purported

  objections to the R & R. As discussed below, however, Plaintiff’s 47-page submission

  largely fails to address, much less challenge, the Magistrate Judge’s specific reasoning

  and rulings in the R & R. Accordingly, for the reasons stated below, the Court

  OVERRULES Plaintiff’s objections and ADOPTS the Magistrate Judge’s R & R in its

  entirety.

  II.    STANDARD OF REVIEW

         A district court must conduct a de novo review of any portion of a magistrate

  judge’s R & R to which a party objects. 28 U.S.C. § 636(b)(1). The district court “may

  accept, reject, or modify, in whole or in part, the findings or recommendations made by

  the magistrate judge.” 28 U.S.C. § 636(b)(1). The requirement of de novo review “is a

  statutory recognition that Article III of the United States Constitution mandates that the

  judicial power of the United States be vested in judges with life tenure.” United States v.

  Shami, 754 F.2d 670, 672 (6th Cir. 1985). Accordingly, Congress enacted 28 U.S.C. §

  636(b)(1) to “insure[ ] that the district judge would be the final arbiter” of matters referred

  to a magistrate judge. Flournoy v. Marshall, 842 F.2d 875, 878 (6th Cir. 1988).

  III.   ANALYSIS

         Plaintiff’s lengthy statement of her objections to the R & R is replete with

  inapposite and out-of-context legal jargon, references to immaterial aspects of this and

  other cases, and meaningless discussions of wholly unrelated matters. In order to make

  sense of Plaintiff’s objections and separate the wheat from the chaff, the Court first



                                                2
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20               PageID.1730     Page 3 of 17



  summarizes the Magistrate Judge’s rulings in the R & R, and then attempts to discern

  which of Plaintiff’s objections might bear some relationship to these rulings.

         In the R &R, the Magistrate Judge initially surveyed the scattershot and rather

  confusing allegations of Plaintiff’s pro se complaint, as well as the two dozen exhibits

  accompanying this pleading. (See R & R at 2-6.) Turning next to Defendant Kathleen

  Angerer’s motion to set aside the default entered against her by the court clerk, the

  Magistrate Judge recommended that this motion be granted, reasoning (i) that the short

  delay in Defendant Angerer’s response to Plaintiff’s complaint was the product of

  inadvertence rather than willfulness, (ii) that Plaintiff was not prejudiced by this modest

  delay, and (iii) that Defendant Angerer had identified meritorious defenses to the claims

  asserted against her. (See id. at 7-9.)

         The Magistrate Judge next addressed the motions to dismiss brought by various

  subsets of the defendants. The Magistrate Judge recommended that these motions be

  granted in part, determining on two separate grounds that the Court lacks subject matter

  jurisdiction over Plaintiff’s federal claims. First, the Magistrate Judge found that at least

  some of Plaintiff’s claims run afoul of the Rooker-Feldman doctrine, where these claims

  rest upon allegations of injuries suffered as a result of a state court judgment of

  foreclosure. (See id. at 14-15.) In addition, the Magistrate Judge ruled that Plaintiff’s

  federal claims of due process violations are barred by the Tax Injunction Act (“TIA”), 28

  U.S.C. § 1341. (See id. at 18-25.) Finally, in light of these jurisdictional obstacles to

  each of Plaintiff’s federal claims, the Magistrate Judge recommended that the Court



                                                3
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20               PageID.1731      Page 4 of 17



  should decline to exercise supplemental jurisdiction over Plaintiff’s remaining state-law

  claims. (See id. at 26-27.)

         Against this backdrop, the Court turns to Plaintiff’s objections to the R & R. In two

  of these objections, numbers 11 and 26, Plaintiff apparently challenges the Magistrate

  Judge’s recommendation that the default entered against Defendant Angerer should be

  set aside. Although the grounds for these objections are not clear, it appears that

  Plaintiff principally complains that both Defendant Angerer and the Defendant City of

  Hamtramck failed to timely file and serve their responses to Plaintiff’s complaint. Yet,

  the Magistrate Judge recognized as much with regard to Defendant Angerer, but

  nonetheless found that she had established the requisite “good cause” under Fed. R. Civ.

  P. 55(c) for setting aside the entry of her default. (See R & R at 7-9.) Plaintiff does not

  even acknowledge the Magistrate Judge’s ruling on this point, much less identify any

  purported defects in the Magistrate Judge’s analysis of Defendant Angerer’s request to

  set aside the default entered against her. Having reviewed this analysis and the

  underlying record, the Court fully concurs in the Magistrate Judge’s recommended

  disposition of Defendant Angerer’s motion.

         As for the Defendant City, the clerk of the court denied Plaintiff’s request for entry

  of this party’s default, explaining that the City had responded to Plaintiff’s complaint by

  filing a motion to dismiss. (See Dkt. 40, 11/1/2019 Notice of Denial.) Plaintiff evidently

  takes issue with this denial, suggesting both (i) that the City filed and served its motion a

  day after the relevant deadline, and (ii) that its certificate of service was inaccurate in



                                                4
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20               PageID.1732     Page 5 of 17



  one or more respects. Even assuming this were so, however, the Magistrate Judge’s

  analysis regarding the entry of Defendant Angerer’s default would apply as well to any

  claim that the court clerk should have entered the City’s default. Most notably, just as

  the Magistrate Judge concluded that Plaintiff suffered no prejudice as a result of the

  modest delay in Defendant Angerer’s filing and service of her response to Plaintiff’s

  complaint, (see R & R at 8), the same is surely true of the City’s purported one-day

  delay in the service and filing of its motion to dismiss. Accordingly, the Court finds no

  merit in Plaintiff’s objections to the Magistrate Judge’s rulings and recommendations

  regarding (i) Defendant Angerer’s motion to set aside the entry of her default, and (ii)

  Plaintiff’s motions for entry of the Defendant City’s default and for entry of a default

  judgment against Defendant Angerer.

         Turning next to the Magistrate Judge’s analysis and application of the Rooker-

  Feldman doctrine, Plaintiff evidently challenges the Magistrate Judge’s rulings on this

  subject in her ninth and twenty-eighth objections to the R & R. Again, the grounds for

  these objections are not clear, but Plaintiff apparently contends that her allegations of

  legal transgressions in the course of the state court tax foreclosure proceedings should

  prevent the resulting 2019 state court judgment of foreclosure from triggering the

  Rooker-Feldman doctrine or otherwise having any sort of preclusive effect in the present

  federal suit. As observed in the R & R, Plaintiff alleges that one such transgression

  occurred when the state court allowed the tax foreclosure suit to go forward despite a

  stay that purportedly was issued in Plaintiff’s bankruptcy proceedings. (See R & R at



                                                5
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20               PageID.1733      Page 6 of 17



  14.) Yet, Plaintiff surely could have raised this claimed violation of a bankruptcy stay

  during the state court foreclosure proceedings, and if she was dissatisfied with the state

  trial court’s handling of this issue, she could have pursued the matter before the Michigan

  appellate courts. In addition, she presumably could have sought relief from the

  bankruptcy court for any purported violation of a stay imposed by that court.1

         Alternatively, Plaintiff evidently maintains that the Rooker-Feldman doctrine cannot

  be invoked here in light of a procedural hurdle in Michigan tax foreclosure proceedings


         1
         For what it is worth, it appears that any bankruptcy stay entered with respect to
  the property at issue here had been lifted by December of 2017 at the latest, when the
  bankruptcy court entered an order confirming that this stay was “no longer in effect.”
  See In re Scott, No. 16-56880, Dkt. 43, Order at 1 (Bankr. E.D. Mich. Dec. 18, 2017).
  Thus, nothing in the record indicates that a bankruptcy stay was in place when the state
  court entered its judgment of foreclosure in March of 2019.

         To be sure, Plaintiff contends that an earlier, “hidden” judgment of foreclosure was
  entered against the property back in 2017. (See Dkt. 87, Plaintiff’s Objections at 6, 39.)
  As evidentiary support for this claim, Plaintiff points primarily to a stray remark in a
  bankruptcy court opinion indicating that her home had been “foreclosed [upon]” at some
  point prior to August of 2017. (See Dkt. 11, Defendants’ Motion, Ex. 3, 8/14/2017
  Bankruptcy Court Opinion and Order at 1.) This statement, however, can hardly be
  viewed as a finding of fact by the bankruptcy court, particularly where the court cited no
  evidentiary basis for this assertion, and where nothing in the bankruptcy court’s ruling
  turned upon the truth of this observation. More importantly — and as demonstrated by a
  state court transcript that Plaintiff herself has provided in support of her objections to the
  R & R — although the Wayne County treasurer did, in fact, initiate a tax foreclosure
  against Plaintiff’s property in 2017, this proceeding did not go forward, in light of the “fact
  that [Plaintiff was] involved in a Chapter 7 Bankruptcy [at the time] and the property
  [wa]s included in the inventory” disclosed to the bankruptcy court. (See Plaintiff’s
  Objections, Ex. A, 3/22/2017 State Court Tr. at 3.)

         This state court transcript, then, casts considerable doubt upon Plaintiff’s claim of
  a “hidden” 2017 judgment of foreclosure, and nothing elsewhere in the record supports
  this assertion. It is important to emphasize, however, that the existence of this purported
  2017 judgment has no bearing whatsoever on the Magistrate Judge’s rulings in the R &
  R.

                                                6
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20               PageID.1734      Page 7 of 17



  that makes it more difficult for indigent litigants such as herself to pursue state court

  appeals from judgments of foreclosure. Specifically, under the pertinent Michigan

  statute, an individual who wishes to appeal a judgment of foreclosure must first pay the

  tax determined to be due under the judgment. See Mich. Comp. Laws § 211.78k(7).

  Plaintiff appears to allege that she lacked the means to make this payment, and her

  attempt to appeal the judgment of foreclosure evidently was dismissed on this ground.

  (See Dkt. 11, Defendants’ Motion, Ex. 10, 5/22/2019 Michigan Court of Appeals Order at

  1.) In Plaintiff’s view, her lack of a meaningful opportunity to appeal the judgment of

  foreclosure should preclude the application of the Rooker-Feldman doctrine here. (See

  Plaintiff’s Objections at 24.)

         The Court finds it unnecessary to resolve this issue, however, because it reads

  the Magistrate Judge’s R & R as declining to invoke the Rooker-Feldman doctrine with

  respect to Plaintiff’s federal claims of due process violations in the Michigan tax

  foreclosure proceedings involving the subject property. As explained in the R & R, the

  Rooker-Feldman doctrine does not preclude a plaintiff from pursuing “independent”

  claims that were not “previously litigated in state court.” (R & R at 13.)2 The Magistrate

  Judge determined that some, if not all, of Plaintiff’s allegations of due process violations


         2
          The Magistrate Judge aptly observed that although the Rooker-Feldman doctrine
  does not apply to such “independent” claims, principles of preclusion may nonetheless
  prevent a plaintiff from litigating those claims in federal court if she had the opportunity to
  do so in a prior state court suit. (See id.) The Court need not consider the possible
  application of these preclusion principles, however, in light of the Magistrate Judge’s
  determination that Plaintiff’s federal due process claims are jurisdictionally barred on
  another ground — namely, by operation of the TIA.

                                                7
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20                PageID.1735      Page 8 of 17



  give rise to such “independent” claims, (see id. at 15), and the Court sees no reason to

  revisit this analysis, particularly in light of the Magistrate Judge’s conclusion that these

  claims are subject to dismissal on other grounds.

         Accordingly, the Court turns to the Magistrate Judge’s ruling that Plaintiff’s federal

  due process claims are barred by the TIA. The bulk of Plaintiff’s objections — numbers

  1, 3, 4, 7 through 10, 12, 16, 22, 30, 31, and 35 — appear to challenge one or more

  aspects of this ruling. Specifically, the Court interprets Plaintiff’s objections as raising

  five challenges to the Magistrate Judge’s analysis of the TIA as it applies in this case: (i)

  that due process and other constitutional infirmities in Michigan’s General Property Tax

  Act (“GPTA”), Mich. Comp. Laws § 211.1 et seq., and in the 2019 state court tax

  foreclosure proceedings should defeat the application of the TIA here, (ii) that the case

  law cited by the Magistrate Judge as demonstrating the applicability of the TIA here is

  distinguishable on one or more grounds, (iii) that Plaintiff’s complaint should be viewed as

  advancing a takings-related theory that is not barred by the TIA, (iv) that at least some

  forms of relief sought by Plaintiff likewise are not barred by the TIA, and (v) that certain

  legal infirmities in the state court’s 2019 judgment of foreclosure prevent the TIA from

  applying in this case. The Court addresses each of these arguments in turn.

         As explained in the R & R, the TIA potentially bars a plaintiff’s claims only “if there

  exists a state remedy that is plain, adequate, and complete.” (R & R at 17 (internal

  quotation marks and citation omitted).) In Plaintiff’s view, Michigan’s GPTA imposes

  various “blockages” and suffers from due process and other constitutional infirmities that

  render her state remedies inadequate. As described earlier, for example, Plaintiff

                                                8
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20               PageID.1736     Page 9 of 17



  apparently maintains that a provision of the GPTA, Mich. Comp. Laws § 211.78k(7),

  violates her right to due process by requiring that she pay the taxes due for the subject

  property before she may pursue an appeal from a judgment of foreclosure, even if she

  lacks the financial means to make this payment. She also appears to suggest that the

  2019 tax foreclosure proceedings against her property violated her right to due process,

  and perhaps other constitutionally protected rights, by virtue of (i) the alleged fact that

  this property already had been subject to a “hidden” judgment of foreclosure back in

  2017, and (ii) the existence of bankruptcy proceedings in which the disposition of this

  property purportedly was at issue.

         As ably explained in the R & R, however, Plaintiff’s due process and other

  constitutional challenges to the 2019 state court tax foreclosure proceedings and

  judgment do not render her state remedies inadequate, nor do they otherwise overcome

  the “jurisdictional limitation imposed by the TIA.” (R & R at 19.) In a number of cases

  cited by the Magistrate Judge or disclosed in this Court’s research, the plaintiffs alleged

  that they were given inadequate notice of state court foreclosure proceedings or

  otherwise suffered due process violations or other constitutional deprivations in the

  course of those proceedings, but the courts held that the plaintiffs’ claims nonetheless

  were barred by the TIA. See, e.g., Pegross v. Oakland County Treasurer, No. 13-2453,

  592 F. App’x 380, 384-87 (6th Cir. Nov. 18, 2014); Edwards v. Meisner, No. 18-13488,

  2019 WL 78890, at *7-*12 (E.D. Mich. Jan. 2, 2019); Hammoud v. County of Wayne,

  No. 15-14461, 2016 WL 4560635, at *4-*6 (E.D. Mich. Sept. 1, 2016), aff’d, 697 F.



                                                9
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20             PageID.1737      Page 10 of 17



  App’x 445 (6th Cir. Aug. 24, 2017); Everett v. Wahby, No. 15-11087, 2015 WL 6694032,

  at *2-*4 (E.D. Mich. Oct. 14, 2015), adopted at 2015 WL 6689851 (E.D. Mich. Nov. 3,

  2015); Rafaeli, LLC v. Wayne County, No. 14-13958, 2015 WL 3522546, at *6-*8 (E.D.

  Mich. June 4, 2015); Anderson v. County of Wayne, No. 10-13708, 2011 WL 2470467,

  at *6-*7 (E.D. Mich. June 20, 2011).

         To be sure, Plaintiff seeks to draw various distinctions between the facts of these

  other cases and her allegations in this suit, but none of these purported distinctions is

  material to the outcome recommended by the Magistrate Judge. Most notably, she

  points to her bankruptcy filing, and suggests that this distinguishes her from the plaintiffs

  in the above-cited cases. As discussed earlier, however, to the extent that Plaintiff

  believes that the state court that presided over the tax foreclosure proceedings failed to

  pay sufficient heed to a bankruptcy court stay or ruling, or that the bankruptcy court

  should have awarded her some sort of relief from the foreclosure proceedings or the

  state court’s judgment, judicial forums were available to address these arguments.

  Similarly, to the extent that Plaintiff suggests that the state court would have been

  unwilling or unable to entertain the specific types of constitutional challenges she has

  asserted before this Court, the Magistrate Judge pointed to a Michigan Supreme Court

  ruling that expressly addressed (and accepted) a due process challenge to one aspect of

  Michigan’s process for tax foreclosures. (See R & R at 23 (citing In re Petition by

  Treasurer of Wayne County for Foreclosure, 478 Mich. 1, 732 N.W.2d 458, 462-63

  (2007)).) Surely, then, the Michigan courts are capable of addressing other types of due



                                               10
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20              PageID.1738     Page 11 of 17



  process challenges as well, and Plaintiff has not identified any particular characteristics

  of her constitutional claims that might lead to a different conclusion. Whether Plaintiff

  failed to pursue the claims and remedies available to her in the state courts, or whether

  she did so but was unsuccessful, this does not render her state remedies inadequate for

  purposes of overcoming the jurisdictional bar of the TIA. See Hammoud, 2016 WL

  4560635, at *5 (explaining that the application of the TIA “depends on whether a state

  remedy was at some time available to the taxpayer,” and that “the taxpayer’s failure to

  win in state court or to use the remedy properly does not negate the existence of the

  remedy” (internal quotation marks and citation omitted)); Rafaeli, 2015 WL 3522546, at

  *5 (pointing to the courts’ “unanimous[]” recognition that the “failure to utilize a remedy

  does not render that remedy insufficient under” the TIA (internal quotation marks and

  citations omitted)).

         It is true, as the Magistrate Judge observed, that a Bankruptcy Code provision

  grants bankruptcy courts the authority to address certain tax-related issues that other

  federal courts would be barred from considering under the TIA. (See R & R at 25.) As

  the Magistrate Judge correctly pointed out, however, “[t]his Court is not a bankruptcy

  court,” and it therefore cannot invoke the authority conferred under the Bankruptcy Code.

  (Id.) Plaintiff evidently understands as much, given that she apparently has asked the

  bankruptcy court — as well as another District Judge who is presiding over her

  bankruptcy appeals — to reopen her bankruptcy proceedings, presumably so that she

  can pursue claims and remedies similar to those she wishes to pursue here. Any relief



                                               11
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20              PageID.1739         Page 12 of 17



  that might be available under the Bankruptcy Code must be sought in that forum, and not

  this one.

         Plaintiff next appears to contend that she has advanced a takings claim that lies

  outside the scope of the TIA’s jurisdictional bar. The Magistrate Judge disagreed,

  stating that this “is not a takings case” and noting that Plaintiff has not alleged the

  elements of a takings claim. (R & R at 14.) Plaintiff does not identify any purported

  defects in the Magistrate Judge’s analysis on this point, but instead refers vaguely to the

  Fourth and Fifth Amendment implications of the alleged “invasions” of her property and

  deprivations of her property interests, apparently proposing that these transgressions

  should be viewed colloquially as “takings.” Having carefully reviewed Plaintiff’s complaint

  and her other submissions, the Court concurs in the Magistrate Judge’s conclusion that

  Plaintiff has failed to plead a viable Fifth Amendment takings claim that could overcome

  the jurisdictional obstacle of the TIA.

         As her next challenge to the Magistrate Judge’s application of the TIA, Plaintiff

  seemingly asserts that the remedies she seeks (or might seek) in this case encompass

  more than the declaratory and injunctive relief that is barred by the TIA. She notes, for

  instance, that a portion of the relief she plans to seek in this case is yet to be

  determined, and depends upon purported violations that might be disclosed in discovery.

  (See Plaintiff’s Objections at 28.) She also appears to suggest that she might seek a

  “writ of error” that the Court could award notwithstanding the TIA.

         As explained in the R & R, however, the TIA’s jurisdictional prohibition has been

  held to encompass pleas for injunctive or declaratory relief, and principles of comity

                                               12
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20               PageID.1740      Page 13 of 17



  extend this prohibition to claims for damages. (See R & R at 16-17.) Thus, it does not

  matter whether Plaintiff might yet uncover additional purported legal violations that would

  give rise to new theories of recovery and pleas for relief. Even if so, Plaintiff fails to

  explain how any additional relief she (hypothetically) might seek would lie in a category

  other than the injunctive, declaratory, and damages remedies that are precluded under

  the TIA and principles of comity. The key question, as emphasized by the Magistrate

  Judge, is whether Plaintiff’s claims, “in one way or another, seek to invalidate the tax

  foreclosure process,” (id.), and Plaintiff has not suggested why the posited additional

  claims or remedies she might pursue would not implicate the state court foreclosure

  proceedings and judgment, just as her existing federal claims do. In addition, the

  Magistrate Judge and this Court can only conduct a jurisdictional inquiry as to the claims

  and pleas for relief actually asserted by Plaintiff in her complaint, and not as to claims or

  remedies she might identify in the future.

         Next, Plaintiff invites the Court to look into the merits of the 2019 state court

  foreclosure proceedings and judgment, apparently contending that defects in this state

  court process somehow preclude the application of the TIA here. She evidently

  maintains, for instance, that any tax debts she owed on the subject property were

  extinguished through either the 2017 “hidden” foreclosure or as a result of her bankruptcy

  proceedings, so that the 2019 tax foreclosure proceedings were not based on any

  existing and valid tax obligation. (See Plaintiff’s Objections at 39, 42.) Yet, as the Sixth

  Circuit recently reaffirmed, the bar imposed by the TIA is jurisdictional. See Islamic



                                                13
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20              PageID.1741      Page 14 of 17



  Center of Nashville v. Tennessee, 872 F.3d 377, 386 (6th Cir. 2017); see also Pegross,

  592 F. App’x at 384. Thus, where this statute applies — as the Magistrate Judge

  concluded it does here, and as the Court has now agreed — Plaintiff’s federal

  constitutional claims (and statutory claims, if any) cannot be “considered on the merits” in

  this federal forum, and Plaintiff instead “was required under the TIA to bring them to the

  proper state court.” Islamic Center, 872 F.3d at 386; see also Pegross, 592 F. App’x at

  386 (explaining that once the district court in that case determined that the plaintiff’s

  claims might implicate the TIA, a “more searching jurisdictional inquiry should have

  followed,” and vacating a summary judgment ruling in which the district court reached the

  merits of the plaintiff’s claims). Any purported legal infirmities in the state court’s 2019

  rulings and judgment are simply not material to this Court’s threshold jurisdictional inquiry

  under the TIA.

          Finally, while the Court has attempted, where possible, to forge a link between

  each of Plaintiff’s objections and pertinent rulings in the R & R, a number of Plaintiff’s

  objections evade any such effort. In objection number 18, for example, Plaintiff

  complains that an individual referenced in her complaint, Felton Adams, has been

  erroneously characterized as an “employee” rather than a “self-employed realtor.”

  (Plaintiff’s Objections at 34.) Yet, she does not specify where in the R & R this

  purportedly erroneous statement appears nor, more importantly, how this alleged

  misstatement has any possible bearing on the Magistrate Judge’s rulings. Likewise,

  Plaintiff states in objection number 19 that “Defendant Patel being listed twice in the



                                               14
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20              PageID.1742      Page 15 of 17



  same sentence is redundant,” (id.), but she again fails to identify either the source or the

  significance of this alleged error.

          As for a number of other objections that the Court has not expressly addressed in

  this order — including objections 2, 5, 6, 13, 14, 17, 20, 21, 23, 24, 25, 27, 29, 32, 33,

  and 34 — although the Court recognizes that the objections of a pro se plaintiff “should

  be liberally construed,” the objections nonetheless “must be clear enough to enable the

  district court to discern those issues that are dispositive and contentious.” Miller v.

  Hanwha L&C Monroe Plant, No. 15-12500, 2017 WL 1173768, at *1 (E.D. Mich. March

  30, 2017) (internal quotation marks and citations omitted). Despite the Court’s best

  efforts, it is unable to determine how these remaining objections have any relevance to

  either the Court’s review of the R & R or the ultimate disposition of Plaintiff’s claims in

  this suit.




                                               15
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20                PageID.1743      Page 16 of 17



  IV.    CONCLUSION

         The Court has reviewed de novo the entire record and the pleadings, giving

  particular attention to those portions of the record relevant to Plaintiff's objections. See

  28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). For the reasons stated above, the

  Court OVERRULES Plaintiff’s January 27, 2020 objections (Dkt. 87), and ADOPTS the

  Magistrate Judge’s January 9, 2020 report and recommendation (Dkt. 86) in its entirety.

  In accordance with the rulings in the R & R, the Court (i) GRANTS Defendant Angerer’s

  motion to set aside the clerk’s entry of her default (Dkt. 45), (ii) DENIES Plaintiff’s

  motions for entry of defaults or default judgments against Defendants Angerer and the

  City of Hamtramck (Dkts. 41, 42, and 43); (iii) GRANTS IN PART Defendants’ motions

  to dismiss Plaintiff’s complaint (Dkts. 11, 12, 14, and 38), to the extent that these

  motions seek the dismissal of Plaintiff’s federal claims for lack of subject matter

  jurisdiction or request that the Court decline to exercise supplemental jurisdiction over

  Plaintiff’s state-law claims; (iv) DENIES Plaintiff’s motions for injunctive relief (Dkts. 5 and

  62), in light of the Court’s disposition of Plaintiff’s claims on jurisdictional grounds, and (v)

  DENIES AS MOOT the remaining non-dispositive motions filed by Plaintiff before the R &

  R was issued (Dkts. 17, 68, 70, 74, 76, 77, 81, and 82). Finally, the Court DENIES AS

  MOOT Plaintiff’s two most recent motions (Dkts. 91 and 95), where




                                                16
Case 2:19-cv-12676-MOB-MJH ECF No. 100 filed 06/29/20           PageID.1744     Page 17 of 17



  the issues raised in these motions do not affect the Court’s review of the R & R or the

  disposition of this suit.

         IT IS SO ORDERED.


   Date: June 29, 2020                      s/Marianne O. BAttani
                                           MARIANNE O. BATTANI
                                           UNITED STATES DISTRICT JUDGE




                                             17
